2016R00517/NPG/SD/ms

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                          Hon. Jose L. Linares, U.S.D.J.

             v.                           :       Crim. No. 15-631 (JLL)

SAMUEL DELPRESTO                                  CONSENT JUDGMENT
                                                  AND ORDER OF FORFEITURE
             Defendant.                   :       (MONEY JUDGMENT) AND
                                                  PRELIMINARY ORDER Of
                                                  FORFEITURE AS TO
                                                  SPECIFIC PROPERTY (FINAL AS
                                                  TO THE DEFENDANT)



      WHEREAS, on or about December 15, 2016, defendant Samuel Deipresto

pleaded guilty pursuant to a plea agreement with the United States to a one-

count Information, which charged him with conspiracy to commit security

fraud, contrary to 15 U.S.C.   § 78j(b) and 78ff, in violation of 18 U.S.C. § 371;
      WHEREAS, pursuant to 18 U.S.C.          § 981(a)(1)(C) and 28 U.S.C. § 246 1(c),
a person convicted of a securities fraud offense as charged in the Information

shall forfeit to the United States all property constituting or derived, directly or

indirectly, from proceeds the defendant obtained that are traceable to the

commission of such offense;

      WHEREAS, in the plea agreement, defendant Samuel Delpresto agreed to

forfeit to the United States, pursuant to 18 U.S.C.    § 981(a)(1)(C) and 28 U.S.C.
§ 2461(c), a sum of money equal to $13,000,000, representing the proceeds the
defendant obtained that are traceable to the offense charged in the Information
(the “Money Judgment”); and (ii) all of the defendant’s right, title and interest in

the below bank accounts which were seized on or about January 13, 2014 (the

“Specific Assets”):

             a. Any and all funds contained in Bank of America account
             number 381005370043 held in the name of MLF GROUP, LLC;

             b. Any and all funds contained in Merrill Lynch WCMA account
             number 88A-04 169 held in the name of MLF HOLDINGS, LLC;

             c. Any and all funds contained in Merrill Lynch WCMA Account
             number 88A-04170 held in the name of FLM HOLDINGS, LLC;

             d. Any and all funds contained in Bank of America account
             number 003815678899 held in the names of SAMUEL
             DELPRESTO AND MICHELLE DELPRE$TO;

             e. Any and all funds contained in Merrill Lynch 529 College
             Account number 88A-86536 held in the name of FRANCESCA
             DELPRESTO;

             f. A sum of funds not to exceed $136,823 from Merrill Lynch 529
             College Account number 88A-86385 held in the name of LILY
             DELPRESTO;

             g. A sum of funds not to exceed $165,001 from Merrill Lynch 529
             College Account number 88A-86384 held in the name of MARINA
             DELPRESTO; and

 (the “Specific Property”), which the defendant admits has the requisite nexus

to the offense to which the defendant has agreed to plead guilty, with any

forfeited money and the net proceeds derived from the sale of the forfeited

Specific Property to be applied to the Money Judgment, in partial satisfaction

thereof;

      WHEREAS, Rule 32.2(c)(1) of the Federal Rules of Criminal Procedure

provides that no ancillary proceeding is required to the extent that the

forfeiture consists of a money judgment;

                                       -2-
      WHEREAS, the provisions of 21 U.S.C.         § 853(n) require publication and
notice to third parties known to have alleged an interest in forfeited specific

property and the disposition of any petitions filed under 21 U.S.C.       § 853(n)
before the United States may have clear title to such property;

      WHEREAS, defendant Samuel Deipresto:

               (1)   consents to the forfeiture to the United States of

$13,000,000, representing property constituting or derived, directly or

indirectly, from proceeds the defendant obtained that are traceable to the

commission of the offense, to which the defendant has pleaded guilty, pursuant

to 18 u.s.c.    § 981(a)(1)(c) and 28 u.S.c. § 246 1(c) (the “Money Judgment”);
               (2)   Agrees to forfeit to the United States all of his right, title and

interest in the Specific Property, which the defendant admits has the requisite

nexus to the conspiracy to commit securities fraud offense to which the

defendant has agreed to plead guilty, pursuant to 18 u.s.c.        § 981(a)(1)(C) and
28 U.S.C.   § 2461(c);
               (3)   Agrees to consent promptly upon request to the entry of any

orders deemed necessary by the government or the Court to complete the

forfeiture and disposition of property forfeited to satisfy the Money Judgment;

               (4)   Waives the requirements of Federal Rules of Criminal

Procedure 32.2 and 43(a) regarding notice of forfeiture in the charging

instrument, announcement of the forfeiture in the defendant’s presence at

sentencing, and incorporation of the forfeiture in the Judgment of Conviction;




                                          -3-
             (5)   Acknowledges that he understands that forfeiture of property

will be part of the sentence imposed upon him in this case and waives any

failure by the Court to advise him of this, pursuant to Federal Rule of Criminal

Procedure 1 1(b)(1)(J), during the plea hearing; and

             (6)   Waives any and all claims that this forfeiture constitutes an

excessive fine and agrees that this forfeiture does not violate the Eighth

Amendment.

      WHEREAS, good and sufficient cause has been shown, it is hereby

ORDERED, ADJUDGED, AND DECREED AS FOLLOWS:

Moneg Judgment

       1.   As a result of the offense charged in the Information, to which the

defendant Samuel Delpresto has pleaded guilty, and the Court having accepted

the stipulated amount of the forfeiture in the plea agreement, the defendant

shall forfeit to the United States the sum of $13,000,000, representing property

constituting or derived, directly or indirectly, from proceeds the defendant

obtained that are traceable to the commission of such offense (the “Money

Judgment”), pursuant to 18 U.S.C.   § 981(a)(1)(C) and 28 U.S.C. § 246 1(c)and
Federal Rule of Criminal Procedure 32.2(b).

       2.   All payments on the Money Judgment shall be made by postal

money order, bank or certified check, made payable, in this instance to the

United States Marshals Service, and delivered by mail to the United States

Attorney’s Office, District of New Jersey, Attn: Asset Forfeiture and Money




                                       -4-
Laundering Unit, 970 Broad Street, 7th Floor, Newark, New Jersey 07102, and

shall indicate the defendant’s name and case number on the face of the check.

Specific Pro pert zf

         3.    As a further result of the defendant’s conviction of the conspiracy

to commit securities fraud offense charged in the Information, pursuant to 18

U.S.C.    § 981(a)(1)(C) and 28 U.S.C.   2461(c) and fed. R. Crim. P. 32.2(b)(1)

and (b)(2), and based upon the plea agreement, all of the defendant’s right, title

and interest in the Specific Property is hereby forfeited to the United States of

America for disposition according to law, subject to the provisions of 21 U.S.C.

§ 853.
         4.    Any forfeited money and the net proceeds derived from the sale of

forfeited property will be applied to the Money Judgment until the Money

Judgment is satisfied in full.

         5.    Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal

Procedure, this Order of Forfeiture shall be final against defendant Samuel

Deipresto, shall be made part of the sentence of defendant Samuel Delpresto,

and shall be included in the judgment of conviction therewith.

      6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal

Procedure, the United States Marshals Service, its agent or designee shall

maintain or take possession of the Specific Property and hold such property in

its secure custody and control.

      7.      Pursuant to 21 U.S.C.   § 853(n)(1) and Rule 32.2(b)(6) of the
Federal Rules of Criminal Procedure, the United States shall publish notice of


                                         -5-
this Order for at least 30 consecutive days on the government Internet site

www.forfeiture.gov. The United States shall also send notice of this Order to

any person who reasonably appears to be a potential claimant with standing to

contest the forfeiture in the ancillary proceeding.

       8.    Pursuant to Fed R. Crim. P. 32.2(b)(6) and 21 U.S.C. § 853(n)(2)

and (n)(3), the notice of forfeiture must describe the forfeited property with

reasonable particularity, state the times by which a petition contesting the

forfeiture must be filed, and state the name and contact information for the

government attorney to be served with the petition. The notice shall also state

that the petition (i) shall be for a hearing to adjudicate the validity of the

petitioner’s alleged interest in the Specific Property, (ii) shall be signed by the

petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner’s right, title or interest in the Specific Property, the time

and circumstances of the petitioner’s acquisition of the right, title and interest

in the Specific Property, any additional facts supporting the petitioner’s claim,

and the relief sought.

      9.     Any person, other than the defendant, claiming interest in the

Specific Property must file a petition within 60 days from the first day of

publication of notice on the government internet site, or no later than 35 days

from the mailing of direct notice, whichever is earlier, pursuant to Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure and Rule G(4) and G(5) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions.


                                         -6-
       10.   Upon adjudication of all third party interests, the Court will enter a

final order of forfeiture pursuant to 21 U.S.C.   § 853(n)(7) and Fed. R. Crim.
P. 32.2(c)(2), in which all interests will be addressed. Pursuant to federal Rule

of Criminal Procedure 32.2(b)(3) and any other applicable provision of federal

or state law, upon entry of this Order, the United States Attorney’s Office is

authorized to conduct any discovery needed to identify, locate, or dispose of

property to satisfy the Money Judgment or in connection with any petitions

filed with regard to the Specific Property, including depositions, interrogatories,

requests for production of documents and the issuance of subpoenas.

       11.   The Clerk of the Court is directed to enter a money judgment

against the defendant in favor of the United States in the amount of

$13,000,000.

       12.   This Court shall retain jurisdiction to enforce this Order and to

amend it as necessary.

       ORDERED this5ay of                          ,   2019.



                                             Honse L. Linares
                                             Unjd States District Judge



The undersigned hereby consent to
the entry and form of this Order:

CRAIG CARPENTIO
United States Attorney

   /                                                           Dated:
By: NICI1S-P?GRIPPO
Assistant United States Attorney

                                       -7-
                               Dated:
JOHN AENAuLT, E$Q.
Attorney for/Defendant



  cM
SAMUEL DELPRESTO,
Defendant
                               Dated:




                         -8-
